t c summary opinion united_states tax_court jue-ya yang petitioner v commissioner of internal revenue respondent docket no 15861-07s filed date david j cartano for petitioner valerie l markarewicz for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for petitioner’s tax_year the deficiency determination was based on unreported income adjustments of dollar_figure and dollar_figure petitioner conceded that the dollar_figure amount was income but she contends that the dollar_figure amount was a gift and not taxable as income the sole issue for our consideration is whether the dollar_figure petitioner received during was a gift or income background2 petitioner jue-ya yang resided in california at the time her petition was filed petitioner met howard shih through a mutual friend and they began dating mr shih earned his living as an artist and calligrapher eventually petitioner’s relationship with mr shih became more intimate she moved into his home and they cohabited petitioner did some housekeeping and cooking but she did not work for mr shih under any form of written or oral contract for services petitioner did not have any skill or experience in connection with mr shih’s artistic endeavors 2no question was raised concerning the burden_of_proof or the effect of sec_7491 on this proceeding during mr shih gave petitioner checks totaling dollar_figure to use for herself mr shih reported to respondent by means of a form 1099-misc miscellaneous income that the dollar_figure he paid to petitioner constituted wage income and ostensibly he deducted the payments for purposes of computing his income for relying on mr shih’s filing of form 1099-misc respondent determined that petitioner had received income of dollar_figure discussion the conclusion that a transfer amounts to a gift is one that must be reached on consideration of all the factors and one that is left to the trier of facts 363_us_278 in duberstein the supreme court set forth the following principles that underlie the dichotomy between a gift and income this court has indicated that a voluntarily executed transfer of his property by one to another without any consideration or compensation therefor though a common-law gift is not necessarily a gift within the meaning of the statute for the court has shown that the mere absence of a legal or moral obligation to make such a payment does not establish that it is a gift and importantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift and conversely w here the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it a gift in the statutory sense on the other hand proceeds from a detached and disinterested generosity out of affection respect admiration charity or like impulses and in this regard the most critical consideration as the court was agreed in the leading case here is the transferor’s intention id pincite citations and fn refs omitted mr shih was romantically involved with ms yang and she moved into his home there were discussions of a formal engagement and their relationship was intimate mr shih testified at the trial and his testimony concerning his romantic relationship with ms yang was evasive mr shih was called by respondent and testified on direct examination that ms yang had performed services in his business in exchange for the payments made to her during on cross-examination however after admitting that his relationship with ms yang was more than a professional one mr shih could not recall taking her out on dates or any intimacy in their relationship even though their relationship existed only a few years ago it is obvious that mr shih and ms yang have conflicting interests in the outcome of this controversy and that their positions are diametrically opposed mr shih structured the payments to ms yang so that they appeared to be wages he issued a form_w-2 wage and tax statement and used the notation salary or wages on some of the checks used for payment ms yang however was forthright in her testimony and answered all questions whether or not they favored her position on the other hand mr shih professed to remember only those things that supported his position that the payments were income to ms yang we find his testimony to be evasive and untrue the facts show that mr shih made payments totaling dollar_figure to ms yang with detached and disinterested generosity out of his affection for her at the time of payment we accordingly hold that the dollar_figure in payments made during was a gift and not reportable as income ms yang conceded dollar_figure in unreported income for and respondent has carried his burden of production to establish that sec_6662 applies with respect to that adjustment petitioner offered no evidence of reasonable_cause with respect to her failure to report the dollar_figure in income accordingly we hold that petitioner is liable for an accuracy-related_penalty under sec_6662 with respect to the dollar_figure adjustment because we have decided that the dollar_figure was a gift and not taxable we need not address the accuracy-related_penalty on that adjustment to reflect the foregoing and petitioner’s concession decision will be entered under rule
